DETAILED ACTION
This Office Action is in response to amendment filed 1-15-21.  Claims 1-3, 5-10, 12-17, 19-20 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown to
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
3.	Claims 1-20 of instant application 16/174,095 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent 8,874,744 B1. 
	Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-25 of US Patent 8,874,744 B1 contain the limitations of claims 1-20 of the instant application '095 and as such the '744 patent anticipates claims 1-20 of the '095 instant application. 
4.	Claims 1-20 of instant application 16/174,095 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 10,116,568 B1. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-19 of US Patent 10,116,568 B1 contain the limitations of claims 1-20 of the instant application '095 and as such the '568 patent anticipates claims 1-20 of the '095 instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 USC 103 as being unpatentable over Low et al. (hereinafter “Low”, US Patent Publication 2009/0106571) in view of Ferris et al. (hereinafter “Ferris”, US Patent Publication 2009/0300608 A1).

As per claims 1, 8, 15, Low discloses A method, non-transitory computer-readable storage medium, and computer system of balancing capacity across multiple groups of server computers, each server computer having one or more virtual machines running therein, comprising:
Computing a usage metric of a group of server computers (paragraphs [0008, 0124-125, 0135-136, 0142], Monitoring/management agent computes load levels and performance metrics of server computers in the server group);
Comparing the usage metric of the group of server computers with at least one threshold value to determine whether one of allocation and evacuation of a server computer is to be executed 
When a determination of an allocation of a server computer is made based on the comparing of the usage metric of the group of server computers with the at least one threshold value, allocating a new server computer to the group of server computers selected from a server repository (paragraphs [0166, 0168, 0180, 0188], When the level of the load exceeds a predetermined service level threshold, another server should be powered up or revived); 

When a determination of an evacuation of a server computer is made based on the comparing of the usage metric of the group of server computers with the at least one threshold value, evacuating an existing server computer from the group of server computer to the server repository (paragraphs [0166, 0168, 0180, 0210, 0227], When the level of load falls below a predetermined service level, a server can be powered down or migrating a virtual machine from the server to another server).

Low does not explicitly disclose:
Wherein the usage metric of the group of server computers is based on total resource entitlements of virtual machines running in the group of server computers.
However, in an analogous art, Ferris teaches management tracking the consumption and utilization of resources by virtual machines in a set of resource servers (paragraphs [0020, 0039, 0055]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Ferris’s usage metric of the group of server 

As per claims 2, 9, 16, Low discloses The method of claim 1, wherein comparing the usage metric of the group of server computers includes determining an allocation of a server computer when the usage metric of the group of server computers exceeds a first threshold value and determining an evacuation of a server computer when the usage metric of the group of server computers is below a second threshold value, wherein the second threshold value is lower than the first threshold value (paragraphs [0188, 0210, 0227]).
Low does not explicitly disclose:
Wherein the usage metric of the group of server computers is based on total resource entitlements of virtual machines running in the group of server computers.
However, in an analogous art, Ferris teaches management tracking the consumption and utilization of resources by virtual machines in a set of resource servers.  Management tracks the usage of the virtual machines which include the resources consumed to support the virtual machines and utilization of the virtual machines by the user or third party (paragraphs [0020, 0039, 0055]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Ferris’s usage metric of the group of server computers is based on total resource entitlements of virtual machines running in the group of server computers in Low’s method in order to determine charges for use of the cloud and based subscription.

As per claims 3, 10, 17, Low discloses The method of claim 2, wherein neither evacuation nor allocation is performed when the usage metric of the group of server computers is between the first and second threshold values (paragraph [0190]).


As per claims 5, 12, 19, Low discloses The method of claim 1, wherein the usage metric of the group of server computers is a value representing the total resource entitlements that is normalized based on total processing power and memory capacity of the server computers in the group (paragraph [0197]).

As per claims 6, 13, 20, Low discloses The method of claim 1, wherein evacuating the existing server computer from the group of server computer to the server repository includes moving any virtual machines running on the existing server to one or more server computers in the group before evacuating the existing server computer from the group of server computer (paragraph [0210]).

As per claims 7, 14, Low discloses The method of claim 1, further comprising, after the new server computer has been allocated to the group of server computers, balancing workloads within the group of server computers before computing another usage metric of the group of server computers (paragraph [0175]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The Office notes the following argument(s):
(a)	Low and Ferris, either individually or in combination, fail to teach at least the elements of “when a determination of an allocation of a server computer is made based on the comparing of the usage metric of the group of server computers with the at least one threshold value, allocating a new server computer to the group of server computers selected from a server repository”.
(b)	Low and Ferris, either individually or in combination, fail to teach at least the elements of “when a determination of an evacuation of a server computer is made based on the comparing of the usage metric of the group of server computers with the at least one threshold value, evacuating an existing server computer from the group of server computer to the server repository.”
(c)	Low fails to disclose “wherein comparing the usage metric of the group of server computers includes determining an allocation of a server computer when the usage metric of the group of server computers exceeds a first threshold value and determining an evacuation of a server computer when the usage metric of the group of server computers is below a second threshold value…” as recited in dependent claim 2.
(d)	Dependent claim 3 recites “wherein neither evacuation nor allocation is performed when the usage metric of the group of server computers is between the first and second threshold values” which is not disclosed in Low.
In response to:
(a)	Low teaches providing representation of a plurality of servers in a server farm, server groups and the level of load and power of a server or server farm.  When it is detected that a 
Ferris is cited for teaching that a server group or farm can consist of virtual machines.  According to Ferris, a cloud computing environment has a set of resource servers with virtual machines.  The cloud management tracks the usage of the virtual machines in order to determine consumption and utilization.  In order to provide users with an expected or guaranteed level of service, virtual machines are extracted or instantiated.  The management can select group of servers in the set of resource servers to meet the requirements of a request (paragraphs [0011-12, 0017, 0021-22]).
Therefore, the combination of Low and Ferris indeed discloses “when a determination of an allocation of a server computer is made based on the comparing of the usage metric of the group of server computers with the at least one threshold value, allocating a new server computer to the group of server computers selected from a server repository”.
(b)	Low teaches providing representation of a plurality of servers in a server farm, server groups and the level of load and power of a server or server farm.  When it is detected that a server has a load below a predetermined service level (threshold), color coding is provided to show this.  Based on this information, that server is powered down or migrating a virtual machine from that server to another server.  Servers in the server farm are stored and deployed from high-density rack systems and located in an enterprise data center (server repository) (paragraphs [0034, 0116, 0161-162, 0169, 0189, 0216]).

Therefore, the combination of Low and Ferris discloses “when a determination of an evacuation of a server computer is made based on the comparing of the usage metric of the group of server computers with the at least one threshold value, evacuating an existing server computer from the group of server computer to the server repository.”
(c)	Low teaches detecting a server exceeding a predetermined threshold and another server is powered up or revived to respond to any new requests.  Low further teaches detecting that a server has a load below a predetermined service level (threshold), and that server is powered down or migrating a virtual machine from that server to another server (paragraphs [0034, 0116, 0161-162, 0169, 0189]).
Ferris is cited for teaching that a server group or farm can consist of virtual machines.  According to Ferris, a cloud computing environment has a set of resource servers with virtual machines.  The cloud management tracks the usage of the virtual machines in order to determine consumption and utilization.  In order to provide users with an expected or guaranteed level of service, virtual machines are extracted or instantiated.  The management can select group of servers in the set of resource servers to meet the requirements of a request (paragraphs [0011-12, 0017, 0021-22]).
Therefore, the combination of Low and Ferris undoubtedly discloses “wherein comparing the usage metric of the group of server computers includes determining an allocation of a server computer when the usage metric of the group of server computers exceeds a first threshold value and determining an evacuation of a server computer when the usage metric of the group of server computers is below a second threshold value…” as recited in dependent claim 2.

Ferris is cited for teaching that a server group or farm can consist of virtual machines.  According to Ferris, a cloud computing environment has a set of resource servers with virtual machines.  The cloud management tracks the usage of the virtual machines in order to determine consumption and utilization.  In order to provide users with an expected or guaranteed level of service, virtual machines are extracted or instantiated.  The management can select group of servers in the set of resource servers to meet the requirements of a request (paragraphs [0011-12, 0017, 0021-22]).
	Therefore, Low and Ferris teaches “wherein neither evacuation nor allocation is performed when the usage metric of the group of server computers is between the first and second threshold values” as recited in dependent claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 13, 2021



/BARBARA B Anyan/Primary Examiner, Art Unit 2457